   Case: 3:09-cr-50041 Document #: 984 Filed: 09/24/20 Page 1 of 6 PageID #:6380




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )           No. 09 CR 50041-2
       v.                                         )
                                                  )           Judge Sara L. Ellis
KENNETH BLOCK,                                    )
                                                  )
               Defendant.                         )

                                      OPINION & ORDER

        Defendant Kenneth Block moves to reduce his sentence under § 404 of the First Step

Act, Pub. L. 115-391, 132 Stat. 5194, § 404 (2018). Because Block is eligible for relief under

the statute and he has shown himself deserving of such relief, the Court, in its discretion, grants

his motion and reduces his custodial sentence to 180 months. All other terms of his original

sentence remain in effect.

                                         BACKGROUND

       On September 8, 2009, a grand jury charged Block and co-defendants with conspiracy to

knowingly and intentionally distribute and possess with intent to distribute more than 1 kilogram

of mixtures containing heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Doc. 1. In the

second superseding indictment, a grand jury charged Block and co-defendants with conspiracy to

knowingly and intentionally distribute and possess with intent to distribute more than 1 kilogram

of mixtures containing heroin and more than 50 grams of mixtures containing cocaine base, in

violation of 21 U.S.C. §§ 841(a)(1) and 846 (Count 1). Doc. 139. On June 15, 2010, Block

pleaded guilty to Count 1 of the second superseding indictment. Doc. 293. As part of the plea,

Block admitted that beginning in the summer of 2007 and continuing until September 1, 2009, he

conspired with co-defendants and others to possess with intent to distribute and distribute more
   Case: 3:09-cr-50041 Document #: 984 Filed: 09/24/20 Page 2 of 6 PageID #:6381




than 1 kilogram of mixtures containing heroin and more than 50 grams of mixtures containing

cocaine base. Defendant Hollis Daniels was the leader of the drug trafficking organization

(“DTO”), and Block worked immediately below Daniels as his assistant or “primary caretaker.”

Block and a co-defendant took turns mixing, packaging, and distributing “jabs” of heroin to sell

to street sellers. Block also scheduled the working hours for those sellers. Throughout the

conspiracy, the DTO sold 700 grams of heroin per week, and throughout Block’s participation in

the DTO, it sold at least 10 but not more than 30 kilograms of heroin.

       On October 6, 2010, Judge Kapala sentenced Block to 420 months’ imprisonment. Doc.

401. The base offense level was 38. The court applied a two-level enhancement for possession

of a firearm, as well as a three-level enhancement because Block was a supervisor or manager in

a large drug trafficking conspiracy. The court also applied a three-level reduction for Block’s

acceptance of responsibility. Block’s criminal history category was six. After enhancements

and reductions, the final offense level was 40, which indicated an advisory guidelines range of

360 months to life imprisonment. In discussing the imprisonment term of 420 months, the court

explained that Block’s prior convictions presented a pattern of recidivism, as well as a

predisposition towards drug trafficking offenses, and he committed the present offense while on

parole only three months after his release from state custody. In mitigation, the court noted that

Block graduated from high school, expressed remorse for his actions, and stated a desire to

participate in drug treatment. On May 16, 2019, Block filed the present motion for a reduced

sentence under Section 404 of the First Step Act. The government acknowledges that Block is

eligible for relief under the First Step Act but argues that the Court should not exercise its

discretion to reduce Block’s sentence.




                                                  2
   Case: 3:09-cr-50041 Document #: 984 Filed: 09/24/20 Page 3 of 6 PageID #:6382




                                           ANALYSIS

       The Fair Sentencing Act of 2010 increased the quantity of crack cocaine required to

trigger mandatory minimum sentences. Pub. L. No. 111-220, § 2, 124 Stat. 2372, 2372 (2010).

However, the Fair Sentencing Act was not retroactive and therefore did not impact defendants

who committed acts prior to August 3, 2010. Congress addressed this in 2018 by passing the

First Step Act, which made certain provisions of the Fair Sentencing Act retroactive. Pub. L.

No. 111-220, 124 Stat. 2372; United States v. Shaw, 957 F.3d 734, 737 (7th Cir. 2020). The

First Step Act made retroactive the Fair Sentencing Act’s increase in the quantity of crack

cocaine necessary to trigger § 841’s penalties. Section 404(b) of the First Step Act provides, in

pertinent part: “A court that imposed a sentence for a covered offense may, on motion of the

defendant . . . impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of

2010 . . . were in effect at the time the covered offense was committed.” First Step Act of 2018,

Pub. L. No. 115-391, § 404(b), 132 Stat. 5194, 5222 (2018). A “covered offense” is “a violation

of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . that was committed before August 3, 2010.” Id. § 404(a).

       Relief under the First Step Act is discretionary. See id. § 404(c). Therefore, there are

two steps in this analysis: (1) whether the defendant is eligible for a sentence reduction under the

First Step Act; and (2) whether the Court should reduce the defendant’s sentence. Shaw, 957

F.3d at 736. Here, the government concedes that Block is eligible. The Court agrees with this

conclusion because the Fair Sentencing Act modified the statute that Block was convicted of

violating. Id. at 735 (“[I]f a defendant was convicted of a crack-cocaine offense that was later

modified by the Fair Sentencing Act, he or she is eligible to have a court consider whether to




                                                 3
   Case: 3:09-cr-50041 Document #: 984 Filed: 09/24/20 Page 4 of 6 PageID #:6383




reduce the previously imposed term of imprisonment.”). Therefore, the Court limits its analysis

to the second step.

       In determining whether a sentence reduction is warranted, the Court considers the

§ 3553(a) factors. Id. at 742; see also United States v. Hudson, No. 19-2075, 2020 WL 4198333,

at *3 (7th Cir. July 22, 2020) (in evaluating whether to reduce a defendant’s sentence, courts

may consider “new statutory minimum or maximum penalties; current Guidelines; post-

sentencing conduct; and other relevant information about a defendant’s history and conduct”).

“Evidence of post-sentencing rehabilitation ‘may be highly relevant to several of the § 3553(a)

factors that Congress has expressly instructed district courts to consider at sentencing.’” United

States v. Mansoori, 426 F. Supp. 3d 511, 519 (N.D. Ill. 2019) (quoting Pepper v. United States,

562 U.S. 476, 491 (2011)). In his motion for relief, Block asks the Court to reduce his sentence

because he has received no incident reports during his incarceration and maintains employment

at the facility’s cafeteria. Block also acknowledges his past mistakes, as well as his plans to

obtain a commercial driver license and work as a truck driver upon his release to distance

himself from any negative influences. Block’s recognition of his previous mistakes and his post-

release plans demonstrate that incarceration appears to have had the desired deterrent effect and

suggest that Block will be law-abiding upon release. Authorities arrested Block on September

10, 2009, indicating that he has served nearly 11 years of his sentence. The Bureau of Prisons’

webpage indicates that Block’s release date is July 1, 2039, thus, he has approximately 19 years

of his sentence remaining.

       The government argues that the Court should not exercise its discretion to lower Block’s

sentence because Block admitted to being personally responsible for distributing 72 kilograms of

heroin and he would be subject to the same statutory minimum and maximum and guidelines



                                                 4
   Case: 3:09-cr-50041 Document #: 984 Filed: 09/24/20 Page 5 of 6 PageID #:6384




range today. The statutory mandatory minimum for Block is 10 years of imprisonment. 21

U.S.C. § 841(b)(1)(A). Because Block has a criminal history category of six, based on a quantity

of 72 kilograms of heroin and the enhancements and reductions identified by the sentencing

court, his guidelines range is 360 months to life imprisonment. This was also the range at the

time of Block’s sentencing. The government contends that Block should not receive a

“windfall” unavailable to other defendants prosecuted for the same conduct after the enactment

of the Fair Sentencing Act. But this Court will not assume that the government could have

indicted Block for a greater drug quantity, and the Court is not persuaded that any potential

disparities should prevent relief here. See, e.g., United States v. McMahan, No. 04 CR 423-2,

2020 WL 1904095, at *5 (N.D. Ill. Apr. 17, 2020) (“the government asks the court to keep [the

defendant] in prison based on a hypothetical” that reducing his sentence would result in a

windfall); Mansoori, 426 F. Supp. 3d at 518–19 (“The Court will not assume that any defendant

could have been indicted on a greater drug quantity.”); United States v. Wright, No. 03 CR 362-

2, 2019 WL 3231383, at *3 (N.D. Ill. July 18, 2019) (“Nor does the Government’s argument as

to potential sentencing disparities change the Court’s analysis.”).

       In reviewing the sentencing factors, Block has taken steps to rehabilitate himself to

contribute positively to society upon his release. Block has not received an incident report

during his incarceration, and his motion reflects remorse for his previous criminal activity. The

government has only raised generalized arguments relating to the sentencing guidelines and has

failed to identify any concerns specific to reducing Block’s sentence. Further, the government

has not explained why Block’s incarceration for another nineteen years is necessary to “promote

respect for the law,” “provide just punishment for the offense,” and “afford adequate deterrence

to criminal conduct.” 18 U.S.C. § 3553(a)(2). Additionally, Block is now 48 years old, an age at



                                                 5
   Case: 3:09-cr-50041 Document #: 984 Filed: 09/24/20 Page 6 of 6 PageID #:6385




which recidivism is less likely. See United States v. Taylor, No. 04 CR 495-38, 2020 WL

2476529, at *6 (N.D. Ill. May 13, 2020) (granting relief under the First Step Act and noting that

defendant was 52 years old “an age when recidivism is less likely”); Mansoori, 426 F. Supp. 3d

at 519 (granting relief under the First Step Act and noting that recidivism at the age of 59 is “far

less likely”). Block also recognizes the old age of his mom and uncle, as well as their

deteriorating health. The Court remains sensitive to the factors that supported Block’s original

sentence: his pattern of recidivism, his predisposition towards drug trafficking offenses, and the

fact that he committed the present offense while on parole only three months after his release

from state custody. The Court also acknowledges that Block worked immediately below Daniels

as his assistant or “primary caretaker.” When viewed alongside the mitigating factors previously

discussed, the Court finds that a reduced sentence of 180 months is “sufficient, but not greater

than necessary, to comply with the purposes” of sentencing. 18 U.S.C. § 3553(a). The Court

leaves all other terms of Block’s criminal judgment intact.

                                          CONCLUSION

       The Court grants Block’s motion for a reduced sentence under Section 404 of the First

Step Act [920]. The Court orders that Block’s sentence be reduced to 180 months. The Court

leaves all other conditions of his sentence intact.



Dated: September 24, 2020                                     ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge




                                                  6
